               Case 1:21-cr-00403-RC Document 8 Filed 06/14/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :    CRIMINAL NO.
                                                  :
              v.                                  :
                                                  :    MAGISTRATE NO. 21-MJ-458
 NICOLE PRADO,                                    :
                                                  :    VIOLATIONS:
                       Defendant.                 :    18 U.S.C. § 1752(a)(1)
                                                  :    (Entering and Remaining in a Restricted
                                                  :    Building)
                                                  :    18 U.S.C. § 1752(a)(2)
                                                  :    (Disorderly and Disruptive Conduct in a
                                                  :    Restricted Building)
                                                  :    40 U.S.C. § 5104(e)(2)(D)
                                                  :    (Violent Entry and Disorderly Conduct
                                                  :    and Parading, Demonstrating, or Picketing
                                                  :    in a Capitol Building)
                                                  :    40 U.S.C. § 5104(e)(2)(G)
                                                  :    (Parading, Demonstrating, or Picketing in
                                                  :    a Capitol Building)
                                                  :

                                         INFORMATION

       The United States Attorney charges that at all relevant times:

                                              COUNT ONE

       On or about January 6, 2021, within the District of Columbia, NICOLE PRADO, knowingly

entered and remained in the United States Capitol, a restricted building, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States Code,
       Section 1752(a)(1))

                                             COUNT TWO

       On or about January 6, 2021, within the District of Columbia, NICOLE PRADO, knowingly,

and with intent to impede and disrupt the orderly conduct of Government business and official functions,

engaged in disorderly and disruptive conduct in, and within such proximity to the United States Capitol,

a restricted building, when, and so that, such conduct did in fact impede and disrupt the orderly conduct
               Case 1:21-cr-00403-RC Document 8 Filed 06/14/21 Page 2 of 2




of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                           COUNT THREE

       On or about January 6, 2021, within the District of Columbia, NICOLE PRADO, willfully and

knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings with the intent to

impede, disrupt, and disturb the orderly conduct of a session of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40, United
       States Code, Section 5104 (e)(2)(D))

                                            COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, NICOLE PRADO, willfully and

knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40, United
       States Code, Section 5104 (e)(2)(G))

                                            Respectfully submitted,

                                            Channing D. Phillips
                                            Acting U.S. Attorney
                                            D.C. Bar No. 415793



                                     By:    /s/ Mona Lee M. Furst
                                            MONA LEE M. FURST
                                            Assistant United States Attorney (Detailee)
                                            Kansas Bar No. 13162
                                            United States Attorney’s Office
                                            District of Columbia
                                            Cell No. (316) 213-7420
                                            Mona.Furst@usdoj.gov




                                                   2
